 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8
      BRUCE CORKER, et al.,
                                                            NO. C19-0290RSL
 9
                          Plaintiffs,

10
                   v.                                       ORDER STRIKING AFFIRMATIVE
                                                            DEFENSES
11
      COSTCO WHOLESALE, et al.,

12
                          Defendants.

13

14
           This matter comes before the Court on “Plaintiffs’ Motion to Strike Affirmative
15

16   Defenses.” Dkt. # 179. After the motion was filed, all defendants except Mulvadi Corporation

17   withdrew the challenged affirmative defenses. Dkt. # 191. Mulvadi did not respond to or oppose
18   the motion. Mulvadi’s affirmative defenses Nos. 14-20 are therefore DISMISSED.
19

20         Dated this 25th day of March, 2020.

21                                           A
                                             Robert S. Lasnik
22                                           United States District Judge
23

24

25

26

27

28   ORDER STRIKING AFFIRMATIVE DEFENSES - 1
